Citation Nr: 0822415	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1948, and from January 1951 to September 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for asbestosis.  The veteran perfected a timely 
appeal of this decision to the Board.

In April 2008, the veteran and his spouse, accompanied by the 
veteran's representative, testified before the undersigned 
Acting Veterans Law Judge at the local regional office.  At 
the hearing, the record was held open for 30 days in order to 
allow the veteran additional time to submit pertinent records 
in connection with his claim.  No additional records were 
submitted.

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
asbestosis; the next month, RO notified the veteran of its 
decision and of his appellate rights; the veteran did not 
appeal the decision within the allotted time and the decision 
became final.

2.  Evidence added to the record since the September 2002 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim for service connection.

CONCLUSION OF LAW

Subsequent to the final September 2002 rating decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for asbestosis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also, Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  However, given the favorable 
action taken below regarding the veteran's application to 
reopen his claim, the Board finds that no discussion of the 
VCAA at this point.

II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the September 2002 
rating decision included the service medical records and a 
March 2002 VA examination report which noted a history of 
asbestos exposure but indicated that there were no specific 
findings of pulmonary asbestosis on chest x-ray.  The 
September 2002 rating decision denied service connection for 
asbestosis on the basis the March 2002 VA examination report 
show no specific findings of pulmonary asbestosis.  

Evidence associated with the claims folder since the 
September 2002 RO decision denying the veteran's asbestosis 
claim includes private and VA medical records, the veteran's 
testimony before the Board, and statements of the veteran and 
his spouse in support of the claim.

Of particular significance is a private medical report 
received in November 2003 and dated in June 1999 diagnosing 
the veteran with early pulmonary asbestosis.  This physician 
also indicated that the veteran's exposure to asbestos began 
in 1943 when he worked as a welder at Gulf Shipbuilding and 
Alabama Dry Docks Shipbuilding.  Post service exposure was 
also indicated in this report.  In addition, the veteran 
testified that he was exposed to asbestos in the service when 
using asbestos gloves and when he was exposed to steam pipes 
wrapped in asbestos in military barracks and on board ship.  
The veteran also testified that he had received money in 
settlement of asbestos-related lawsuits.

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The new evidence includes 
a current diagnosis of early pulmonary asbestosis which was 
not shown by the record at the time of the final RO decision.  
The veteran's testimony that he was exposed to asbestos 
during service is presumed credible and also clearly related 
to the unestablished fact of asbestos exposure during service 
which is necessary to substantiate the claim.  The Board also 
finds that this evidence is neither cumulative nor redundant 
of the evidence of record at the time of the September 2002 
RO decision denying service connection for the veteran's 
condition and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of entitlement to service connection for asbestosis is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for asbestosis is reopened; 
the appeal is granted to this extent only.


REMAND

After a review of the record, the Board finds that the 
veteran's service connection claim must be remanded for 
additional development and adjudication.

Here, the Board notes that the veteran, in testimony before 
the Board, identified medical records relevant to the 
veteran's claim that have not been associated with the 
veteran's claims file.  The veteran testified that he had 
received treatment from his private physicians, Drs. Flint, 
Polansky, and Spiro, in connection with his lung condition.  
These records have not been associated with the veteran's 
claims file. The Board also notes that the veteran has been 
recently treated at the Biloxi VA Medical Center and Mobile 
Outpatient treatment clinic.  Records of the veteran's 
treatment at these VA facilities dated since May 2007, 
however, are not associated with the veteran's claims file.

Based on the foregoing, this matter must be remanded so that 
the RO may obtain these records.  In addition, the veteran 
should also be afforded an opportunity to submit any recent 
medical records or opinions pertinent to his claim that have 
not already been associated with the veteran's claims file.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In addition, the Board notes that the veteran was afforded a 
VA examination dated in March 2002.  The veteran was noted to 
have a history of asbestos exposure, but no specific findings 
of pulmonary asbestos detected in chest x-ray.  The examiner, 
however, also noted that the veteran's medical records were 
not available for review.

The Board finds that the March 2002 examination is in 
adequate in this case. In this regard, the Board notes that 
VA's duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

Upon remand, an additional VA examination is warranted to 
determine the current nature, extent and etiology of any lung 
disability that the veteran may have, and to determine if the 
veteran's condition is related to or had its onset during 
service.  Pursuant to the VCAA, such an examination is 
required to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4), 3.307, 3.309.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
records already associated with the 
veteran's claims file, that have treated 
him since service for any lung condition.  
This should specifically include records 
of treatment records from the veteran's 
private physicians, Drs. Flint, Polansky, 
and Spiro, dated since service, as well 
as treatment records from the Biloxi VA 
Medical Center and Mobile Outpatient 
treatment clinic, dated since May 2007.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any lung disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to: 

(a)  Has the veteran developed a lung 
disability, to include asbestosis?  If 
so, state the diagnosis or diagnoses.

(b)  Did a lung disability, to include 
asbestosis, clearly and unmistakably 
exist prior to the veteran's periods 
of active duty?  If so, state (if 
possible) the approximate date of 
onset of such disorder.  In this 
regard, the examiner is asked to 
comment on the June 1999 report of the 
veteran's private physician indicating 
exposure to asbestos beginning in 1943 
through 1945.

(c)  If a lung disability, to include 
asbestosis, clearly and unmistakably 
preexisted one or both of the 
veteran's periods of active duty, did 
that disorder increase in severity 
beyond the natural progression of the 
disease?  In answering this question, 
the examiner is asked to specify 
whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.

(d)  If the examiner finds that a lung 
disability, to include asbestosis, did 
not clearly and unmistakably  exist 
prior to the veteran's periods of 
active duty, whether is it as least as 
likely as not (a 50 percent 
probability or more) that such a 
disorder had its onset during one of 
the veteran's periods of active 
service, from May 1945 to November 
1948, or from January 1951 to 
September 1952, or whether the 
disability caused by any incident that 
occurred during such active service, 
to include any asbestos exposure?  In 
this regard, the examiner is asked to 
comment on the veteran's service and 
post-service medical records, the 
veteran's testimony regarding exposure 
to asbestos in service, and the June 
1999 report of the veteran's private 
physician indicating exposure to 
asbestos beginning from 1952 to 1989.

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.  A 
complete rationale should be given for 
all opinions and should be based on 
examination findings, historical records, 
and medical principles.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


